DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on September 22 2021.  Claim(s) 1, 3-8, 10-15, and 10-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-8, 10-15, and 17-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
Receiving, by the processor, a plurality of information representing skill data of one or more skills of a plurality of entities, and storing the plurality of information in a database;
Receiving, by the processor, user input of one of more target skills and information associated with one or more projects via a user interface;
Determining, by the processor, adjacency of skills of the one or more target skills and the one or more skills of each of the plurality of entities, including estimating a fungibility between the one or more target skills and the one or more skills of each of the plurality of entities, wherein the fungibility is a substitution of a skill with an alternative skill with a reduced amount of time for upskilling the one or more entities with the alternative skill as compared to an amount of time training a new entity with the alternative skill; 
executing machine learning logic to train, by the processor in a first training stage, a cluster model using the determined adjacency of skills and the estimated fungibility between the one or more skills as input to one or more similarity matrices, wherein the trained cluster model generates one or more skill clusters using the one or more similarity matrices;
correcting by the processor, the one or more skill clusters using inputs received from one or more domain knowledge experts; 
executing the machine learning logic to train, by the processor in a second training stage, the cluster model to generate a weighted multinomial logit model using the input received from the one or more domain knowledge expert correcting the one or more skill clusters generated during the first training stage, wherein training the cluster model in the second training stage to generate the weighted multinomial logit model includes selecting and weighting features unique to the one or more target skills inclusive of weighting at least some of the features based on a recency of occurrence according to a time decay function;
applying, by the processor, the weighted multinomial logit model using the information associated with one or more projects to generate a skill demand prediction; and 
forecasting by the processor, the skill demand of the one or more skill clusters according to an output of the trained weighted multinomial model, wherein the forecast is presented via the user interface.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Determining adjacency of skill of one or more target skills, using adjacency to form clusters, estimating fungibility, correcting one or more clusters by expert knowledge, training a model using to determine one or more skills, and forecasting and displaying skill demand based on the model are concepts performed in the human mind.  That is, other than reciting “by a processor” and “training a weighted multinomial logit model” and “machine learning”, nothing in the claims precludes the steps from practically being performed in the mind.  The determining adjacency of skills, generating Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor (Claim 1) one or more computers with executable instructions (claim 8) and/or a computer program product comprising non-transitory computer-readable storage medium having computer-readable program code stored thereon (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  For instance claim 2 is directed to estimating fungibility between one or more target skills.  Claim 3 is directed to using fungibility, applying feedback, and forecasting skill demand.  Claim 4 is directed to reconciling clusters with feedback.  Thus, the dependent claims fail to further limit the abstract concepts in a meaningful way. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Additionally, independent claims 1, 8, and 15 can also be directed to Certain Methods of Organizing Human Activity related to managing personal behavior or relationships or interactions between people.  



Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. The Applicant begins (remarks pages 10-14) with traversal of the rejection under 35 U.S.C. § 101 at least in view of the amendments to at least independent claims 1, 8, and 15.  
Specifically the argument starts with the amendment to the claims machine leaning logic is used to train a cluster model and that said machine learning limitation is similar to Example 39 of the 2019 PEG.  The Argument for Example 39 has which is related to “training a neural network” which was found eligible.  The Applicant points out that Example 39 does not recite any exception enumerated in the 2019 PEG.  Such functionality does not recite mathematical concepts, mental processes, not certain methods of organizing human activity.  Further, the Applicants reference the previous response to arguments where the Office pointed out that training a neural network of the Example is different that training a weighted multinomial logit model as claimed.  The Applicant also cites that the example does not cite a specific algorithm, code, or substantially fundamentally new way of performing machine learning operations rather the example claims a series of steps to create a first training set, train the neural network, creating a second training data set, and training the neural network again using the second training set.   The Applicants position is that the training steps are not so fundamentally different from the instant independent claims and therefore should be found eligible. .
The Examiner does not agree with the Applicants arguments. First, the claim to machine learning is a generic machine learning logic for training a model.  The function is performed using a generic processor which is merely just the apply it standard and is not indicative of integration into practical application.  Second, Example 39 is not analogous to the instant claims.  The training in the Example is using a first set to train a neural network and a second set to further train the neural network to improve the machine learning.  In this instant case the machine leaning logic is using a processor in a first stage to 

The arguments also note (remarks page 13) that an expert is unable to review millions or even thousands of similarities between each pair of skills to estimate the skill similarities however they could review a reasonable number of clusters in a skill matric to determine similarities.  Further, the argument is saying the user input is considered feedback in the second stage to train the model when developing a weighted multinomial logit model.  
The Examiner again points to the fact that the model is being generated by a computer and there is no improvement to the machine learning logic and therefore a processor (computer) is merely used as a tool to perform the abstract idea.   Also, the argument regarding the number of similarities being reviewed is not persuasive as the courts have already made it clear that the use of a computer in a generalized fashion to increase efficiency (e.g. reviewing a number of skill similarities) does not  SiRF Tech., Inc.
The argument also makes it clear that that a human (domain expert) can perform the abstract idea (review similarities between skill pairs, remarks page 13) which cements the position that the claim falls into the Mental Processes grouping of abstract ideas.  The entire argument is that a person would take a long time to review and connect all the skill similarities and therefore the generic computer and machine learning logic for training a model are merely used as a tool to perform the abstract idea more quickly.  

Applicant’s final argument is that the independent claims are at least somewhat analogous to Example 30 because both used some functionality of machine learning models (neural networks) for machine learning to classify data in a first stage and output the first stage in further training of a second stage.  Therefore, the Applicants argue that the claims are eligible under prong 1.  
The Examiner disagrees and has answered this argument above.  The Examiner does not find the Example 39 to be analogous to the instant claims.  The Example 39 training of a neural network is creating a first training set from digital facial images, modified digital facial images, and digital non facial images in order to train a neural network.  A second training set is created from the first training set and digital non-facial images which were incorrectly detected in the first training set in train the neural network in a second stage.  This is difference from what the Applicants claims are doing.  The Examiner is training the neural network based on a two sets of training data.  The training is also doing something which a human cannot perform.  A human cannot collect a set of digital facial images from a database.  A human cannot apply one or more transformations to each digital images, and a human cannot create a first training set from the digital facial images, modified digital facial images, and digital non-facial images.  By comparison, the instant claims are not training a neural network (machine learning logic) but using the machine learning logic to train a cluster model.  The first and second training stages are used for the cluster model to generate a weighted multinomial logit model.  In this case the machine leaning is net 

In summary, the applicants amendments are arguments with respect to the rejection under 35 U.S.C. § 101 are not persuasive.  The claims are not found to be eligible as the claims are directed to complex mathematical concepts performed by a generic computer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 28, 2021